111 Huntington Ave., Boston, Massachusetts02199-7632 Phone 617-954-5000 April 1, 2016 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust X (the “Trust”) (File Nos. 33-1657 and 811-4492) on behalf of MFS® Global Bond Fund (the "Fund") Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter, on behalf of the Trust, as certification that the Prospectus and the combined Statement of Additional Information for the Fund do not differ from those contained in Post-Effective Amendment No. 116 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on March 28, 2016. Please call the undersigned at (617) 954-5843 or Andrew Liakos at (617) 954-5924 with any questions you may have. Very truly yours, BRIAN E. LANGENFELD Brian E. Langenfeld Vice President & Senior Counsel BEL/bjn #15256 V1
